Title: To James Madison from William Savage (Abstract), 18 February 1805
From: Savage, William
To: Madison, James


18 February 1805, Kingston, Jamaica. “My last was of 2nd Currant accompanied with a list of names of persons who represent themselves <na>tives of the United States, a Copy of which, with some <ad>ditional names accompanies this.

“A numerous Body of American Seamen have been taken from American Vessels that have been recaptured from the French & other American vessels brought here under the Idea that Curacoa <i>s a blockaded port.
“A good number of which have been liberated at my Instance—such is the demand for Seamen in the British navy that much difficulty attends getti[n]g <t>hem liberated, unless every thing is very Strong & <C>lear, the party claimed is detained.
“A great portion of my time is taken up hearing <th>e complaints of Seamen answeri[n]g their letters applications to the Admiral whose Conduct has <be>en far more lenient than any of his predecessors.
“I beg leave to intimate that I will Continue my services untill the ports are shut against american Bottoms, which will be on the 21st may <a>nd no longer, unless I am authorized to draw on you for five Hundred Dollars every Three months & be allowed one Hundred & fifty Dollars <fo>r the rent of an Office.
“To this hour I am without any acknowledgmet of your receipt of my letter of 4th February 1804 ⅌ two conveyances one for Alexandria, & the other Baltimore, with vouchers required & general remarks on the nature of the Charges exhibited. I consider myself justly entitled to every fraction charged in my Accounts—however it is not for me to contend with a Goverment.
“You will be so good as to let me know what I may draw for. This accompanies a Small Account [not found] up to the 16th of this month Amount $253.82/ which I am confident is free of error.”
